Citation Nr: 1535467	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.


FINDINGS OF FACT

The weight of the evidence is against a finding of an in-service incurrence of coronary artery disease or that the Veteran was exposed to herbicides in service.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2010, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The claims file includes service records and private records.  VA is not required to provide an examination for the coronary artery disease claim, because the evidence does not show an in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Additionally, certain diseases, including coronary artery disease, will be presumed service-connected if a veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  See 38 C.F.R. § 3.307.  This presumption includes exposure on the inland waterways of Vietnam but not to ships in the deep, blue water around Vietnam.  See id.    

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of coronary artery disease as this requires specialized knowledge and testing to understand the complex nature of the cardiovascular system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible, as his statements are detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for coronary artery disease have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current coronary artery disease.  Private treatment records from 2010 note treatment for and diagnosis of coronary artery disease.  Records prior to the claims period show a history of treatment for coronary artery disease leading back to 1997.

Next, the evidence does not show an in-service incurrence of coronary artery disease or other heart problem.  Service treatment records are silent for treatment of any heart problem or diagnosis of coronary artery disease.  The December 1968 separation examiner recorded a normal heart and vascular system.  The Veteran has also not reported having any heart problems or symptoms in service.  Instead, he claims that his coronary artery disease is related to exposure to herbicides he reports in service.  

The Board recognizes that qualifying service in the Republic of Vietnam, including service on the inland waterways, is presumed to expose a veteran to herbicides, but the presumption does not include mere service on a deep-water naval vessel in the waters offshore.  See Haas v. Peake, 525 F.3d 1168, 1193-97 (2008); 66 Fed. Reg. 23,166 (May 8, 2001); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Here, the evidence indicates that the Veteran did not serve in the Republic of Vietnam, but instead was in the surrounding deep waters only.  Application of the presumption is restricted by the law and VA procedures.  The M21-1MR makes clear that service aboard a ship in open deep-water is not qualifying service for the herbicide presumption.  Although the Veteran is competent to report observations during his service, the legal determination of qualifying service is decided by lawmakers.  

At the Board hearing and in statements to VA, the Veteran reported that he worked in ordnance during service loading and unloading planes on the aircraft carrier USS Intrepid.  He asserted that he was exposed to whatever got on the outside of the planes when they entered Vietnam, specifically Agent Orange.  The Veteran's service personnel records show he served on the USS Intrepid supporting the Vietnam War effort from March 1966 to November 1966.  His DD Form 214 confirmed his military occupational specialty as ordnance mechanic. 

VA created a directory of ships that are known to be associated with service in Vietnam and exposure to herbicides.  The list includes ships that operated primarily or exclusively on Vietnam's inland waterways, that operated temporarily on Vietnam's inland waterways or docked to the shore, and that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly.  The USS Intrepid is not on this list.  In so finding, the Board cites VA's Compensation and Service Bulletin, January 2010, Policy 211.  Further, there is no evidence that the airplanes on the USS Intrepid were exposed to herbicides.  At the Board hearing, the Veteran reported that the airplanes were bombers.  Bombers would fly at altitudes much higher than planes that disbursed herbicides over ground vegetation.  

There is no argument or indication that the Veteran disembarked the ship and physically set foot within the Republic of Vietnam.  To the contrary, his service personnel records show no leave taken from the USS Intrepid during the period in question.  He has also made no such claim of physically entering the country.  The RO determined that the Veteran had not provided sufficient information to make an inquiry with the Joint Services Record Research Center (JSRRC).  Indeed, without any evidence that the Veteran was in-country or had specific incidents of exposure, the Veteran's assertion of herbicide exposure is unsubstantiated.  

Accordingly, the presumption for service connection based on herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307(a)(6); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  There is no other evidence of an incurrence of coronary artery disease in service.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for coronary artery disease is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


